April 30, 2012 1 Please remember that during today’s program, representatives of Fulton may make forward- looking statements with respect to Fulton’s financial condition, results of operations and business. These forward-looking statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, some of which are beyond Fulton’s control and difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements. Fulton undertakes no obligation, other than required by law, to update or revise any forward- looking statements, whether as a result of new information, future events or otherwise. In our quarterly earnings releases and other material news releases which our available on our website at www.fult.com, we include our safe harbor statement on forward-looking statements; we refer you to this section of those news releases and the statementis incorporated into this presentation. For a more complete discussion of certain risks and uncertainties affecting Fulton, please see the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” set forth in Fulton’s filings with the Securities and Exchange Commission. FORWARD-LOOKING STATEMENT 2 3 TODAY’S MEETING nTape recorders and cameras are not permitted in the meeting. nThe display of placards and/or signs is prohibited. nPlease be considerate of others silence or turn off your cell phone during the meeting. nAny questions and comments should be directed to the chairperson of the meeting during the Question and Answer period.Please remember to state your name prior to asking your question. WELCOME AND OPENING REMARKS 4 5 TODAY’S AGENDA nBusiness Meeting uProposals: Election of directors Say on Pay Ratification of appointment of independent auditor uIntroductions uResults of Voting uConclusion of Business Meeting nManagement Presentation nQuestions and Answers CORPORATE WEBSITE:WWW.FULT.COM 6 April 30, 2012 7 8 JEFFREY G. ALBERTSON 9 JOE N. BALLARD 10 JOHN M. BOND, JR. 11 CRAIG A. DALLY 12 PATRICK J. FREER 13 RUFUS A. FULTON, JR. 14 GEORGE W. HODGES 15 WILLEM KOOYKER 16 DONALD W. LESHER, JR. 17 ALBERT MORRISON III 18 GARY A. STEWART 19 E. PHILIP WENGER 20 IN MEMORIAM:JOHN O. SHIRK 21 April 30, 2012 22 CHARLIE NUGENT 23 JIM SHREINER 24 CRAIG HILL 25 CRAIG RODA 26 April 30, 2012 27 GERRY NAU 28 29 JILL CARSON ROCCO DELVECCHIO 30 31 DAVE HANSON BRYAN HOLMES 32 33 CURT MYERS 34 JOHN SCALDARA 35 ANGELA SNYDER 36 MIKE WIMER 37 April 30, 2012 38 REFLECTIONS ON 2011 39 Significant progress and improvement nEarnings per share growth nImprovement in ROA nBetter asset quality nGood core deposit growth nMargin expansion nExpense control HIGHLIGHTS OF 2011 40 PEER BANKS nAssociated Banc-Corp nBancorpSouth, Inc. nBOK Financial Corporation nCity National Corporation nCommerce Bancshares, Inc. nCullen/Frost Bankers, Inc. nFirst Horizon National Corporation nFirstMerit Corporation nFirst Niagara Financial Group, Inc. nInternational Bancshares Corporation nPeoples United Financial, Inc. nSusquehanna Bancshares, Inc. nSynovus Financial Corp. nTCF Financial Corporation nUMB Financial Corporation nValley National Bancorp nWebster Financial Corp. 41 2 42 EPS EPS TN STOCK PRICE - 12-MONTH CHANGE 43 BB&TBuy Bank of America/Merrill LynchUnderperform Barclays Capital Overweight Boenning & ScattergoodNeutral Credit Suisse Neutral FBR Capital MarketsOutperform Guggenheim PartnersBuy Janney Montgomery ScottBuy Jefferies and CompanyHold Keefe, Bruyette & Woods Market Perform Raymond JamesMarket Perform Sterne AgeeNeutral Stifel, Nicolaus& Co.Buy Sandler O’NeillHold Standard & Poor’sHold SunTrust Robinson HumphreyBuy ANALYST RECOMMENDATIONS 44 RETURN ON AVERAGE ASSETS 2 nNet charge-offs increased slightly nNon-performing assets decreased nProvision for credit losses decreased 46 AVERAGE CORE DEPOSIT GROWTH 47 AVERAGE LOAN GROWTH 48 NET INTEREST MARGIN 49 nEmployees completed 334 Lean initiatives nResult:$4.5 million in savings to our company nWe will continue to benefit in 2012 and beyond 2 50 EFFICIENCY RATIO 51 MERGER OF NEW JERSEY BANKS 52 n2011 Greenwich Excellence Awards in Middle Market Banking nFulton Bank, N.A. won in 2 categories §Overall Satisfaction in Banking §Treasury Management nNational and Regional winner nCriteria: $10 - $500 million in sales n11,500 business interviews GREENWICH ASSOCIATES 53 53 nCare, Listen, Understand, Deliver n600 Experience Champions and Ambassadors nLearning sessions helped employee connect with the “bigger picture” 2 54 Why do we pay so much attention to Our Promise? nSatisfied customers will increase the business they bring to us nMore households and more products Customer Experience + strong sales efforts RESULTS! CUSTOMER EXPERIENCE 55 Retail households Year-end 2010 households:243,125 Year-end 2011 households:243,292 Commercial households Year-end 2010 households:64,832 Year-end 2011 households:67,382 Total household increase:2,717 2 56 57 Please remember that during today’s program, representatives of Fulton may make forward- looking statements with respect to Fulton’s financial condition, results of operations and business. These forward-looking statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, some of which are beyond Fulton’s control and difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements. Fulton undertakes no obligation, other than required by law, to update or revise any forward- looking statements, whether as a result of new information, future events or otherwise. In our quarterly earnings releases and other material news releases which our available on our website at www.fult.com, we include our safe harbor statement on forward-looking statements; we refer you to this section of those news releases and the statementis incorporated into this presentation. For a more complete discussion of certain risks and uncertainties affecting Fulton, please see the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” set forth in Fulton’s filings with the Securities and Exchange Commission. FORWARD-LOOKING STATEMENT 58 Fulton Financial 12/31/11 Basel III (1) Total Risk-Based Capital Ratio 15.20% 10.50% Tier 1 Risk-Based Capital Ratio(2) 12.70% 8.50% Leverage Capital Ratio 10.30% TBD Common Equity Ratio (3) 11.30% 7.00% Tangible Common Equity Ratio(4) 9.15% NA CAPITAL (1)Fully phased-in requirements, with 2.50% conservation buffer; FFC has approximately $300 million of capital in excess of these Basel III requirements. (2)12/31/11 ratio incudes existing trust preferred securities. (3)Tier 1 common equity to risk-weighted assets. (4)GAAP tangible equity to total tangible assets. 59 POTENTIAL USES OF CAPITAL nDividends to shareholders nRepurchase stock nStrategic acquisitions nSupport organic growth 60 nIncreased 4 out of last 5 quarters nDividend yield:approximately 2.7% nEvaluated quarterly by the FFC board nWill look to increase it further as our earnings and the economy improve DIVIDENDS 61 nLimited opportunity in 2011 nDo not foresee much change in 2012 nBank consolidation may increase - based on economy and new capital requirements ACQUISITIONS CLIMATE 62 The Dodd-Frank Act nThe most comprehensive reform of the financial system in decades (1,000 pages) nEnacted following the recent national financial crisis nIncreased compliance requirements in many areas:retail, commercial, mortgage nMakes managing expenses more challenge for our industry THE REGULATORY ENVIRONMENT 63 nUpgrades our core data processing system nEnables us to more directly address customers’ financial needs nReduces back-office tasks and paperwork nProvides a more effective sales tool THE STAR PROJECT 64 nContinue to reduce our credit costs nLoan growth nProvide a superior customer experience nLeverage opportunities to increase our market share IMPROVE OUR RETURN ON ASSETS 65 New construction nWaugh Chapel (MD) nSeven Oaks (MD) nExton (PA) nWarrington (PA) nMadison (NJ) nManahawkin (NJ) Relocations/upgrades nOxford (PA) nMcGovern Avenue (PA) nBranmar (DE) nNewport News (VA) nWilliamsport (PA) 66 2 NEW BRANCH PROTOTYPE We will increase shareholder value and enrich the communities we serve by creating financial success together with our customers and career success together with our employees. OUR ULTIMATE GOAL 68 A SMOOTH TRANSITION 69 70 QUESTIONS AND ANSWERS Please remember to: nUse the microphones in front of room nAsk only one question to give other shareholders a chance nState your name before you ask your question April 30, 2012 71
